Pursuant to Family Court Act § 412, “[a] married person is chargeable with the support of his or her spouse and, if possessed of sufficient means or able to earn such means, may be required to pay for his or her support a fair and reasonable sum, as the court may determine, having due regard to the circumstances of the respective parties.” The determination of a husband’s support obligation depends on the particular circumstances of the case, including his financial means, his need to have money with which to live after payments are made, the duration of the marriage, and the wife’s ability to support herself (see Matter of Christian v Christian, 5 AD3d 765, 766 [2004]; Matter of Mastrogiacomo v Mastrogiacomo, 149 AD2d 708, 709 [1989]).
Based upon our review of the record, the evidence warrants a maintenance award to the wife in the sum of $2,130 per month.
The wife’s remaining contentions are without merit. Rivera, J.P., Miller, Dillon and Belen, JJ., concur.